DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites “wherein fusing the fusion penetration extends…”, but it appears this should be amended to recite --wherein the fusion penetration extends…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein fusing the fusion penetration extends less than a full radial width of the inner portion”. It is unclear what is meant by “a full radial width of the inner portion”, and by “the fusion penetration extends less than a full radial width”. The “full radial width” dimension is not described anywhere in the original specification, and it is not clear from the drawings what it is intended to refer to. The disclosure also fails to describe “the fusion penetration extends less than a full radial width”, and so it is unclear what this means as well.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mook et al. (U.S. PGPub 2015/0292743).
Claim 1: Mook discloses a method for repairing a fuel nozzle guide (e.g. 604 - Fig. 16) comprising: mechanically separating a heat shield of a damaged fuel nozzle guide from an inner portion (i.e. left of portion 609) of the fuel nozzle guide (paragraph 86); determining an set of actual dimensions of the heat shield and manufacturing the replacement heat shield according to the determined actual dimensions of the heat shield (paragraph 86 - the replacement is “similar or identical in design” to the original, which would require knowing the actual dimensions of the original part); manufacturing a replacement heat shield of the damaged fuel nozzle guide (paragraph 86 - the replacement would inherently be manufactured at some point); and joining the replacement heat shield to the inner portion (Id.). 
Claim 2: Manufacturing the replacement heat shield comprises additively manufacturing the replacement heat shield (e.g. paragraph 82). 
Claim 4: The method further comprises removing artifacts of the mechanical separation from the inner portion prior to joining the replacement heat shield to the inner portion (paragraph 86 - preparing the cut end by grinding and cleaning). 
Claim 5: Joining the replacement heat shield to the inner portion comprises fusing the replacement rim portion to the inner diameter portion (welding as disclosed in paragraph 86, which may be TIG welding as a type of fusion welding as disclosed in paragraph 80).
Claim 9: Manufacturing the replacement heat shield comprises creating a replacement heat shield having approximately identical dimensions to the heat shield (paragraph 86 - the replacement is “similar or identical in design” to the original).
Claim 18: Mook discloses a repair process for a gas turbine engine comprising: identifying a damaged fuel nozzle guide (e.g. 604 - Fig. 16; implied by its need for repair after “field use” - e.g. paragraphs 26-27), wherein the damaged fuel nozzle guide is a cast single component (the examiner submits this is amounts to a non-limiting product-by-process limitation as it describes the original guide in terms of the means by which it was made without positively reciting its method of manufacture - see MPEP 2113 I. As the original part is monolithic, it is patentably indistinct from a cast component); mechanically separating a heat shield from a remainder of the damaged fuel nozzle guide (paragraph 86); determining an set of actual dimensions of the heat shield and manufacturing the replacement heat shield according to the determined actual dimensions of the heat shield (paragraph 86 - the replacement is “similar or identical in design” to the original, which would require knowing the actual dimensions of the original part); additively manufacturing (e.g. paragraph 82) a replacement heat shield; and fusing (paragraph 80) the replacement heat shield to the remainder of the damaged fuel nozzle guide (paragraph 86), thereby repairing the damaged fuel nozzle guide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 7, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mook in view of Walker (U.S. PGPub 2009/0293253).
Claim 6: Mook discloses a method substantially as claimed except for wherein fusing the replacement heat shield to the inner portion provides a 100% fusion penetration of an axial length of the inner portion. However, Walker teaches fusion welding (electron beam welding) two components together with a 100% fusion penetration of an axial length (i.e. the entire thickness - paragraph 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a 100% penetration of an axial length (thickness) of the inner portion weld since it improves the fatigue life of the repaired joint (paragraph 40).
Claim 7: Referring to Mook, fusing the replacement heat shield to the inner portion uses one of a plasma weld fusion, an electron beam weld fusion, a laser weld fusion, and a gas tungsten arc weld fusion (a.k.a. TIG welding - paragraph 80).
Claim 19: As noted above with regard to Mook, fusing the replacement heat shield to the remainder of the damaged fuel nozzle guide comprises applying a fusion process (e.g. TIG welding - paragraph 80). The weld does not necessarily include a 100% penetration of a contact between the replacement heat shield and the remainder of the damaged fuel nozzle guide. However, Walker teaches fusion welding (electron beam welding) two components together with a 100% penetration (paragraph 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a 100% penetration weld since it improves the fatigue life of the repaired joint (paragraph 40).
Claim 21: for lack of a better understanding of the claimed limitation, the fusion penetration extends less than a full radial width of the inner portion (for example, the radial width might be the length of the portion 609 of the inner portion, and the weld segment represents only a small portion of this length since it only fills a small gap where the segment was severed).
Claims 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Mook in view of Miller et al. (U.S. PGPub 2006/0133929).
Mook discloses a method substantially as claimed except for repairing at least one crack in the inner portion prior to joining the replacement heat shield to the inner portion. However, Miller et al. teaches a similar method for repairing a turbine component wherein prior to joining a replacement portion to the component, another (non-replaced) portion of the component has at least one crack repaired (paragraphs 18, 20, 21, 23). In light of the fact that turbine components are generally subjected to environmental conditions which may cause cracks and other damage overall, one of ordinary skill would have found it obvious in light of Miller et al. to have repaired cracks in the inner portion (non-replaced portion) of the heat shield, if such cracks existed, prior to joining the replacement heat shield to the inner portion, for the purpose of salvaging and repairing portions of the heat shield that could be repaired while only replacing those portions in need of replacing (e.g. paragraph 5).
Claims 22-26 is are rejected under 35 U.S.C. 103 as being unpatentable over Mook.
Claims 23 and 25: In Fig. 16, Mook does not explicitly recite cooling splines. However, the similar embodiment in Fig. 14 includes cooling splines (“islands” 442 - paragraph 68), and similar splines are shown more clearly in Figs. 4 and 7 (islands 242). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included similar splines in the embodiment of Fig. 16 since they defined cooling passages which aid in cooling of the heat shield.
Claims 24 and 26: Referring to Figs. 4 and 7, the splines are clearly depicted as rectangular in cross section defining right angles, and thus the examiner submits they are implied to have corner angles in the range of 89 to 91 degrees. Additionally or alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the splines with corner angles in the range of 89-91 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device Mook would not appear to operate differently with the claimed angles since they are 
Claim 22: the comer angles are axially outward corner angles of the cooling splines (i.e. the angles defining the top surface, which are generally facing the axial direction, noting that Applicant has not necessarily defined “axially outward”).

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.
Applicant argues the following:
Claim 1 is amended to include the features originally defined at claim 3. Specifically, claim 1 recites "determining a set of actual dimensions of the heat shield and manufacturing the replacement heat shield according to the determined actual dimensions of the heat shield." 
The examiner alleges at page 3 of the Office Action that this feature is anticipated at paragraph 86 of Mook, where Mook describes the replacement as being "similar or identical in design." This passage of Mook does not anticipate the claimed feature because it includes no description of, or requirement for, determining the set of actual dimensions of the heat shield. Rather, Mook is concerned with replicating the designed dimensions of the heat shield. Mook does not account for any variations or tolerances that may have occurred during the initial manufacturing of the nozzle guide. Indeed, if one of skill in the art is only interested in manufacturing a part that is "similar or identical in design" the skilled person would only need to look at the design file and create a part to the specifications of the design file. 
Claim 1 is not anticipated for each of the above identified reasons. Further, claim 18 is amended to include similar features, and would not have been anticipated for the same reasons.
What precisely does it mean to “[determine] the set of actual dimensions of the heat shield’? Just as one of ordinary skill may recognize the potential for slight dimensional variation between the theoretical and actual dimensions of a part, one would also recognize that direct measurements also have tolerances. So, even if one were to directly physically measure the part itself, the measured dimensions themselves would come with some tolerance or error with respect to the “actual” dimensions. Furthermore, from the context of Mook, the examiner maintains that one of ordinary skill would have 
Applicant’s remaining arguments essentially rely on those above or on further amendments to the claims, all of which is addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726